80 F.2d 519 (1935)
SCRANTON-LACKAWANNA TRUST CO.
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 5689.
Circuit Court of Appeals, Third Circuit.
December 2, 1935.
H. Kennedy McCook, of Washington, D. C. (De Vries, Crawford & McCook, of Washington, D. C., of counsel), for petitioner.
Frank J. Wideman, Asst. Atty. Gen., and Sewall Key and A. F. Prescott, Sp. Assts. to Atty. Gen., for respondent.
Before BUFFINGTON, WOOLLEY, and THOMPSON, Circuit Judges.
PER CURIAM.
This is a petition for review of a decision of the Board of Tax Appeals.
The opinion of the Board reported in 29 B.T.A. 698 contains a detailed statement of the facts, which are undisputed, and an entirely satisfactory discussion of the applicable law. We find no error in its conclusions, which are amply supported by the authorities cited.
Although we are constrained by the statute in question to place the penalty on the taxpayer for failure to file a tax return even where the outcome shows she was not taxable for income on the item in dispute, we deem it proper to say *520 that any relief for her is beyond our power, and if relief is to be granted to her, it can only come through Congress.
The decision of the Board of Tax Appeals is affirmed.